Citation Nr: 1231973	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-42 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to April 1946.  The appellant is his surviving spouse. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding is of record. 

In September 2011, the Board remanded this matter to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  

Following the last RO adjudication of the case in a June 2012 SSOC, the Veteran submitted additional evidence in support of his appeal.  Because he waived initial RO jurisdiction of this evidence, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

In addition to the paper claims file, which was previously before the Board, this appeal now includes a Virtual VA electronic claims file.  This electronic claims file contains copies of procedural documents associated with the appeal, in addition to medical records pertaining to the appellant.  As this evidence was previously of record, a waiver of RO jurisdiction is not necessary.  See 38 C.F.R. §§ 20.800; 20.1304.

The case has now been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in September 2008, and at the time of his death, he was service-connected for posttraumatic stress disorder (PTSD).

2.  The Certificate of Death identifies the immediate cause of death as sepsis aspiration, with an onset of days prior to death; also listed as underlying causes of death are neck surgery with a prior onset of months, and heart disease with a prior onset of years; failure to thrive due to PTSD is identified as a significant condition contributing to death, but not resulting in the underlying cause.

3.  The preponderance of the more probative evidence of record shows that the Veteran's death was not related to the service-connected PTSD. 


CONCLUSION OF LAW

A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, regarding the duty to notify, the appellant was sent a letter in November 2008 that provided information as to what evidence was required to substantiate the claim, which is fully compliant with the DIC-specific notice requirements identified in Hupp.  This November 2008 letter also informed the appellant of the division of responsibilities between VA and a claimant in developing an appeal.  Finally, the letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In light of the November 2008 letter, which was sent prior to the March 2009 rating decision on appeal, no further development is required with respect to the duty to notify.   

Next, as indicated, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's pertinent VA and private treatment records, including all terminal records.  Moreover, the appellant's statements in support of the claim are of record, including her testimony provided at a Board hearing held before the undersigned Veterans Law Judge in August 2010.  The Veterans Law Judge at the August 2010 Board hearing explained the issues on appeal and attempted to identify any favorable evidence that may have been overlooked, thereby satisfying all hearing officer duties as presently directed by 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).   

The Board has carefully reviewed these records and statements, but finds that they identify no available, pertinent evidence, such as additional medical records, that remains outstanding.  

Finally, the matter was referred for a VA medical opinion, which was obtained in October 2011.  As discussed in greater detail below, this October 2011 VA medical opinion considers the relevant contentions and history, both favorable and unfavorable, provides a clear and unequivocal opinion addressing each theory of entitlement, and then discusses the reasons supporting the unfavorable conclusion.  Such an opinion is sufficient to allow the Board to make a fully informed determination.  See 38 U.S.C.A. § 5103A(a); see also, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board accordingly finds no reason to remand for a further medical opinion.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the appeal.  

The Board also finds that there was substantial compliance with the September 2011 Board remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with a remand order.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to the internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

Specifically in this case, the Board directed the AMC/RO to take appropriate steps to contact the appellant and request that she complete a medical authorization and release form to obtain treatment records pertaining to the Veteran's treatment in mid-2008 at a private hospital in Springdale, Arkansas.  Upon remand, the appellant submitted these records in January 2012.  They are presently associated with the paper claims file.  

The Board's remand also instructed the AMC/RO to refer the matter for a VA medical opinion.  As noted immediately above, this was accomplished in October 2011.  

The AMC/RO then readjudicated the issue in a June 2012 supplemental statement of the case (SSOC), as directed by the Board.  

For these reasons, the Board finds that there was substantial compliance with the September 2011 remand directives.  Accordingly, no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The appellant contends that service connection is warranted for the cause of the Veteran's death.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2012).  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

A claimant bears the "'evidentiary burden' to establish all elements of h[er] claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A claimant " is given the 'benefit of the doubt' 'regarding any issue material' to the claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

In the instant case, the Certificate of Death shows the Veteran died in September 2008.  The immediate cause of death is identified as sepsis aspiration, with an onset of days prior to death.  Also listed as underlying causes of death are neck surgery with a prior onset of months, and heart disease with a prior onset of years.  Further listed as a significant condition contributing to death, but not resulting in the underlying cause, is failure to thrive due to posttraumatic stress disorder (PTSD). 

The Veteran during his lifetime was service-connected for PTSD, and prior to his death received compensation benefits at the level of 70 percent for this condition.

Also during his lifetime, the record before the Board includes private hospital records from July 2008 showing that the Veteran was admitted for emergency treatment after tripping and falling over throw pillows on the floor of his home.  This caused cervical spine fracture with quadriparesis.  He underwent surgery on the cervical spine in early August 2008, but subsequently had constant treatment for complications from that surgery until his death.  A September 2008 terminal hospitalization summary notes that the Veteran had never responded well as far as neurologic improvement from the spinal cord surgery.  

These facts are not in dispute.  Thus, the central question on appeal concerns whether the Veteran's service-connected PTSD was either a principal (primary) cause of death or a contributory cause of death.  

On this question, the evidence of record presents two alternative theories of entitlement, which both attribute PTSD as a contributory cause of death.  

First, the appellant testified at her August 2010 Board hearing that the Veteran's PTSD medications, including on the day of his fall, caused him to be unsteady on his feet.  She maintains that this unsteadiness caused him to fall while he was attempting to pick up the pillows from the floor of their home.  Hr'g Tr. 3-4, 7, 12.  

Second, as noted immediately above, the Certificate of Death identifies failure to thrive due to PTSD as a significant condition contributing to death, but not resulting in the underlying cause.  

The evidence of record contains conflicting evidence on these theories of entitlement, with some evidence supporting the appellant's claim and some evidence weighing against the claim.  

Where there is conflicting medical evidence, such as here, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative weight to one medical opinion over another by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Furthermore, in making all determinations, the Board must fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or etiology if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Here, after careful consideration, the Board finds that the preponderance of the more probative evidence of record weighs against the claim.  Because the evidence pertinent to both theories of entitlement is related, the Board will address them together.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006).

Weighing against the claim, the evidence of record includes VA treatment records prior to the Veteran's fall in July 2008.  Of note, a July 1999 VA treatment record shows the Veteran's complaints of problems with dizziness, dry mouth, and nervousness, since starting a new blood pressure medication (Hytrin) days earlier.  Likewise, a VA medical center administrative record from June 2008 documenting the Veteran's complaints of "feel[ing] very bad" and "very tired and nauseous and [he] just doesn't feel well" on a different blood pressure medication (hydralazine).  On follow-up at VA later in June 2008, the Veteran again complained of this same blood pressure medication making him "very listless, tired and sleepy," which was "[u]sually worse in the evenings about 5 days per week."  The Board notes that this evidence of record tends to weigh against the claim as it reflects the Veteran's complaints of symptoms due to blood pressure medication, which does not relate to a service-connected disability, rather than PTSD medication, as the appellant now contends.  

Also of record are extensive treatment records following the Veteran's July 2008 fall.  This evidence confirms that the Veteran received continued treatment with anxiety medication.  However, these records do not reflect that PTSD symptoms, or medication therefor, caused failure to thrive.  Such an absence of evidence is not generally to be considered affirmative evidence weighing against the claim.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  Here, however, the extensiveness and intensiveness of these treatment records indicates that had PTSD symptoms caused a failure to thrive, such would have been recorded in the medical records in some manner.  Thus, this situation falls within the narrow exception where the absence of evidence is some affirmative evidence weighing against the claim.  See id.; see also Kahana, 24 Vet. App. at 440 (2011) (Lance, J., concurring) (citing Buczynski, 24 Vet. App. at 224; Fed. R. Evid. 803(7)).  

More directly weighing against the claim, the record before the Board includes a November 2008 VA opinion that the Veteran's expiration was not a direct result of his PTSD or medications causing failure to thrive.  This opinion is noted to be based on a review of the claims file was reviewed, the electronic medical records, the appellant's contentions, and the Certificate of Death showing failure to thrive due to PTSD.  

The Board finds that this November 2008 medical opinion carries some limited probative value weighing against the claim.  However, because the opinion is supported by no rationale discussing how the opinion was reached, the assigned probative value is slight.  

Of greater probative weight, the matter was referred for a second VA opinion in October 2011.  The VA physician who provided the opinion noted that she gave particular consideration to the appellant's contention that the Veteran's accidental death and cervical spine injury were brought about by dizziness and imbalance due to PTSD medication.  The VA physician also noted her review of the prior opinion from November 2008, and a private physician's letter from September 2010 (discussed in greater detail herein below).  Based on this review, the VA physician opined that it is less likely than not that the Veteran's accidental fall and associated cervical spine injury was brought about by dizziness and imbalance due to medication taken for PTSD.  

In support of this opinion, the VA physician explained that the history of the case provided is that the Veteran had just gotten up from taking a nap and came into the living room where there were some pillows on the floor; he walked over to pick up the pillows when he stumbled and fell breaking his neck.  The VA physician found that this history does not suggest a dizziness spell, but rather, a trip and fall.  

Furthermore, according to the VA physician, the Certificate of Death gave the cause of death as sepsis with underlying cause as neck surgery and heart disease.  Failure to thrive due to PTSD was listed as an other significant condition.  His weight was 166.8 in June 2008 and was 162.9 in August 2000.  The VA physician in October 2011 found that these facts do not suggest failure to thrive.  

Additionally, the VA physician noted that the last VA treatment records in May 2008 note "pretty good" mood with significant personal stressors.  The Veteran was on Klonopin only twice per day, although the widow notes he was taking medication every 4-6 hours, with alprazolam once daily prior to social outings as needed.  Moreover, the VA physician found that the Veteran's chart shows no record of stumbling or dizziness.  Finally, this VA physician referenced a March 2007 polypharmacy note showing that the Veteran denied any side effects from his medication other than increased fatigue - he reported napping intermittently most of a day.  He was especially tired after taking his morning medications, such that he needed a nap shortly after taking them.  He maintained a driver's license at the time of his neck fracture, despite his advanced age; he had been counseled not to take his medications and drive. 

After careful consideration, the Board finds that the October 2011 VA physician's opinion carries substantial probative value.  Significantly, the VA physician considered the relevant contentions and history, both favorable and unfavorable, provided a clear and unequivocal opinion addressing each theory of entitlement, then discussed the reasons why she reached her unfavorable conclusion.  Such an opinion, which is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning, must be assigned significant probative value.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In summary, the evidence of record weighing against the claim consists of VA and private outpatient treatment records and two VA medical opinions, including a highly probative opinion from October 2011.  

Supporting the appeal, as cited above, the Certificate of Death identifies failure to thrive due to PTSD as a significant condition contributing to death, but not resulting in the underlying cause.  This statement constitutes favorable medical evidence supporting the appeal.  However, the basis for this statement is not provided, which is significant in light of the VA and private treatment records noted above and the October 2011 VA opinion indicating that there was no evidence of failure to thrive due to PTSD.  Without more, this bald, unsupported statement in the Certificate of Death must be assigned minimal probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304

Additionally supporting the appeal, the appellant submitted a September 2010 statement from a private (non-VA) physician.  This physician noted that he had provided the Veteran with emergency care in July 2008, after his fall.  The physician made clear that this was his only interaction with the Veteran.  The physician, however, observed that the Veteran's PTSD medications, particularly Xanax and clonazepam (Klonopin), could have caused dizziness, which contributed to his fall.  

The Board finds that this September 2010 opinion, although favorable to the appellant's claim, must be assigned limited probative value, for two reasons.  First, the physician did not make clear the evidentiary basis for his opinion.  As noted, he did not treat the Veteran for a long period of time.  Nor did he indicate that he had reviewed the Veteran's claims file or the pertinent evidence contained therein.  In fact, the physician appears to indicate in his letter that his opinion is based entirely on his limited and isolated interaction with the Veteran in July 2008.  Thus, the Board has no basis upon which to conclude that the physician based his opinion on a complete and accurate factual foundation.  Second, the physician's opinion offers no more than a speculative and inconclusive finding concerning what "could have" happened in this case.  Such an opinion, particularly where based on a limited factual foundation, is of minimal probative value.  See id; Tirpak v. Derwinski, 2 Vet. App. 609   (1992) (medical professional's use of equivocal terms such as "may" or "may not" was too speculative to constitute a definitive opinion on issue of causation).

Further supporting the appeal, the appellant has offered her own opinion on several occasions, including during the Board hearing, relating the Veteran's death to his PTSD medication.  The appellant's daughter participated in the Board hearing and endorsed the appellant's contentions.  Furthermore, the appellant submitted a written testimonial statement earlier in June 2009, with which she submitted copies of the Veteran's various prescriptions, which contain information identifying dizziness and unsteadiness as side-effects of his PTSD and blood pressure medications.  

The Board observes that the testimonial statements of the appellant and her daughter are entirely credible.  Nonetheless, the central question of causation in this case is a question not capable of lay observation, and neither the appellant nor her daughter is shown to be a medical professional.  In fact, the complexity of this question is demonstrated by the prescription medication information submitted by the appellant in June 2009, which identifies dizziness as a side-effect of his PTSD and blood pressure medications.  As discussed above, the Veteran himself, during his lifetime, complained of dizziness related to his blood pressure medication.  Such conflicting information exposes the complexity of the medical question of causation in this case.  Consequently, although entirely credible, the lay assertions of the appellant and her daughter are not competent evidence supporting the appeal.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Moreover, even if assigned some minimal probative value, the lay evidence is, nevertheless, outweighed by the highly probative, unfavorable evidence discussed above.  

In summary, the favorable evidence of record consists of the Certificate of Death, a September 2010 statement from a private doctor, and the lay assertions of the appellant and her daughter.  Such evidence, for the reasons given, is assigned reduced probative value.  

In conclusion, the Board finds, after careful consideration, that the record contains some evidence supporting the appeal and some evidence weighing against the appeal.  For the reasons discussed above, the unfavorable evidence of record carries greater probative weight than the favorable evidence.  Consequently, after weighing the merits of the conflicting evidence, the most Board finds that the favorable evidence is not at least in a state of relative equipoise with the unfavorable evidence.  The Board has fully considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d 1282; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As a final matter, the Board wishes to again recognize the Veteran's honorable service during World War II.  Although the instant appeal remains unfavorable to the appellant's claim, this decision is in no way intended to diminish his faithful and decorated service.  


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


